                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 MICHELLE MCMILLEN, Individually and                                                 Plaintiff
 as Administratrix of the ESTATE OF
 GYNNYA MCMILLEN

 v.                                                Civil Action No. 3:16-cv-00558-RGJ-CHL

 REGINALD WINDHAM, ET AL.                                                        Defendants

                                         * * * * *

                        MEMORANDUM OPINION AND ORDER

       Plaintiff Michelle McMillen, individually and as administratrix of Gynnya McMillen’s

estate, sues Defendants Youth Worker Supervisor, Reginald Windham (“Supervisor Windham”);

Youth Worker Supervisor, Victor Holt (“Supervisor Holt”); Commissioner, Bob Hayter

(“Commissioner Hayter”); Deputy Commissioner Program Director, Mark Cook (“Deputy

Commissioner Cook”); Facility Superintendent, Michelle Grady (“Superintendent Grady”);

Assistant Superintendent, Michael Price (“Assistant Superintendent Price”); Youth Services

Program Supervisor, Brent Kimbler (“Program Supervisor Kimbler”); Counselor, Vicki Mullins

(“Counselor Mullins”); Youth Worker, Lashae Newby (“Newby”); Youth Worker, Chris Johnson

(“Chris Johnson”); Youth Worker, Kevin Johnson (“Kevin Johnson”); Youth Worker, Lisa Rivers

(“Rivers”); and Youth Worker, Loretta Gaudern (“Gaudern”) for alleged violations of the United

States Constitution and Kentucky law. [DE 1, Compl.].       All Defendants except Supervisor

Windham, Supervisor Holt, and Chris Johnson now move to dismiss under Fed. R. of Civ. Proc.

12(b)(6) or for summary judgment under Rule 56. [DE 59; DE 61; DE 63; DE 65; DE 114; DE

123; DE 128]. Defendants also move to exclude or limit expert testimony by David Roush [DE




                                              1
115; DE 125; DE 131] and for leave to file videos under seal [DE 126; DE 129]. Briefing is

complete, and the motions are ripe.

       For the reasons below, the Court GRANTS IN PART and DENIES IN PART AS MOOT

the Motion to Dismiss on Behalf of Commissioner Hayter, Deputy Commissioner Cook, and

Superintendent Grady [DE 59], the Motion to Dismiss and/or for Summary Judgment on Behalf

of Program Supervisor Kimbler [DE 65], the Motion for Summary Judgment on Behalf of Newby,

Counselor Mullins, and Program Supervisor Kimbler [DE 123], and the Motion for Summary

Judgment by Defendants Commissioner Hayter, Deputy Commissioner Cook, and Superintendent

Grady [DE 128]; DENIES AS MOOT the Motion to Dismiss on Behalf of Defendants Newby

and Counselor Mullins [DE 63] and the Motion for Partial Summary Judgment or to Hold Action

in Abeyance [DE 114]; GRANTS IN PART AND DENIES IN PART the Motion for Summary

Judgment by Gaudern, Kevin Johnson, Assistant Superintendent Price, and Rivers [DE 61] and

the Motions to Exclude or Limit Expert Testimony by David Roush, Ph.D. [DE 115; DE 125; DE

131]; and GRANTS the Motions for Leave to File Videos Under Seal [DE 126; DE 129].

                                      BACKGROUND

       On Sunday, January 10, 2016, the Shelbyville Police Department responded to a domestic

dispute between sixteen-year-old Gynnya McMillen (“Gynnya”) and her mother, Michelle

McMillen (“McMillen”), at their home in Shelbyville, Kentucky. [DE 1 at ¶ 27]. After the police

arrested Gynnya without a warrant, a Shelby County District Court Judge ordered Gynnya’s

detention at the Lincoln Village Regional Juvenile Detention Center (“Lincoln Village”), a

Kentucky Department of Juvenile Justice (“KYDJJ”) facility, until her scheduled court date on

Monday morning. [Id. at ¶ 28].




                                              2
       When Gynnya arrived at Lincoln Village, she went through an intake process that included

a search for contraband. [Id. at ¶¶ 88–89]. Gynnya refused to remove her hoodie jacket, telling

Chris Johnson, Kevin Johnson, Gaudern, and Rivers to “get out of [her] face.” [DE 61-5 at 596].

Supervisor Holt received telephone authorization from Assistant Superintendent Price to restrain

Gynnya. [DE 79 at 800–01]. After hanging up the phone, Supervisor Holt “yell[ed] and point[ed]

at Gynnya and then repeatedly slap[ped] the intake desk.” [Id.]. Chris Johnson restrained

Gynnya’s arms, after which Gaudern frisked Gynnya. [Id.; DE 61-1 at 580]. Gynnya “became

combative and began kicking her legs,” striking Chris Johnson in the midsection. [Id.]. Chris

Johnson and Kevin Johnson applied more pressure and forced Gynnya to the ground. [DE 79-1 at

811]. Gynnya told them she was in pain [DE 79-2 at 812], and an internal investigation of the

incident later revealed that Gynnya suffered injuries to her thigh and leg area [DE 79-4 at 817].

When Gynnya said she was in pain, Kevin Johnson replied that “none of this would have happened

if [you] had complied with the search.” [DE 79-2 at 812]. Defendants completed the search when

Gynnya stopped resisting. [DE 61-1 at 580].

       Defendants then placed Gynnya in a cell (“Room 423”). [DE 1 at ¶ 31]. Gaudern removed

the mattress pad from Gynnya’s bed, leaving Gynnya alone with a metal bed frame and without a

mattress pad or blanket. [DE 1 at ¶ 31; DE 1-11, Ex. J; DE 79 at 801].

       As part of Lincoln Village’s rules and regulations, Lincoln Village employees needed to

conduct bed checks at set intervals, including at least every fifteen minutes during sleep hours.

[DE 1 at ¶ 22; DE 1-4 at 53]. During the bed checks, employees were to verify that the resident

was safe and secure in the room, and then document the check on the Unit Room Observation

Sheet. [Id.]. In 2013, Assistant Superintendent Price held a meeting on the importance of bed

checks, including the need to make sure the youth was breathing. [Id. at ¶ 82; DE 1-27]. Assistant

                                                3
Superintendent Price stated “that he would not stand behind anyone who failed to do their jobs”

and that staff conducting the bed checks “should stop at the door of each resident and make sure

the youth is breathing.” [DE 1-27].

       Defendants placed Gynnya in Room 423 at 6:22 a.m. on January 10, 2016 and removed

her later that day at 3:44 p.m. [DE 1 at ¶ 28]. During that time, the Lincoln Village staff failed to

perform and falsified records for twenty-three required bed checks of Room 423. [Id. at ¶ 37].

From the time Gynnya returned to Room 423 at 5:19 p.m. until 11:39 p.m., the Lincoln Village

staff failed to perform and falsified records for another twelve required bed checks of Room 423.

[Id. at ¶ 38]. And from 10:35 p.m. to 11:39 p.m., Supervisor Windham personally failed to perform

four required bed checks. [Id. at ¶ 39].

       At 11:39 p.m., Supervisor Windham heard coughing coming from Room 423. [Id. at ¶ 40].

He went “to check on [Gynnya] to make sure she had not thrown up and was choking or something

like that.” [Id.] In conducting the check, Supervisor Windham looked through the narrow slit in

the door for about 18 seconds, during which he saw Gynnya turn onto her right side and her left

leg hanging off the bed at the knee. [Id. at ¶ 42–43]. Supervisor Windham then returned to his

desk. [Id. at ¶ 43]. He falsified twenty-four more bed checks between the time he checked on

Gynnya at 11:39 p.m. and the time Supervisor Holt and Youth Worker Chris Johnson discovered

Gynnya the next morning. [Id. at ¶ 49].

       At about 9:55 a.m. the next morning, Supervisor Holt and Youth Worker Chris Johnson

entered Room 423 and tried unsuccessfully for several minutes to awaken Gynnya for transport to

Shelby County District Court. [Id. at ¶¶ 70–71]. Nurse Jennifer Swiney then arrived to assess

Gynnya, who was still unresponsive. [Id. at ¶ 72]. Swiney and Nurse, Paula Maupin, checked

Gynnya’s pulse. Swiney called 911 dispatch and said Gynnya was cold, stiff, and without

                                                 4
respirations or vital signs. [Id. at ¶¶ 72–73]. Maupin, with Swiney’s assistance, performed CPR

on Gynnya. [Id. at ¶ 74]. Emergency personnel arrived about ten minutes later and assessed her

condition. [Id. at ¶ 75]. She was dead. Hardin County Coroner William H. Lee, Jr. arrived and,

with emergency personnel, placed Gynnya in a body bag and removed her from the cell. [Id. at ¶

76].

       According to McMillen’s medical expert, Dr. Schwartz, Gynnya died between 11:39 p.m.

and 11:44 p.m. from long QT syndrome type 2 (“LQT2”) based on a disease-causing mutation.

[DE 1 at ¶ 43; DE 1-18 at 114]. Dr. Schwartz testified that before Gynnya’s death, there would

have been nothing to indicate that cardiac arrest or death was likely to occur. [DE 146-1 at 2464].

LQT2 patients tend to die at rest or nighttime due to a cardiac rhythm called ventricular fibrillation,

which produces a significant drop in blood pressure. [DE 1-18 at 114]. As blood pressure

decreases and the oxygen perfusion of the brain decreases progressively, gasping occurs, which is

often interpreted as coughing when heard from a distance. [Id.]. Dr. Schwartz suggested that

Gynnya may have survived had she received “prompt resuscitative intervention” between the time

she began exhibiting symptoms around 11:39 p.m. and when she died within the next five minutes.

[Id. at 114–15].

       The Justice Cabinet’s Internal Investigations Branch investigated the circumstances

surrounding Gynnya’s death. In a Memorandum of Concern, investigator Ed Jewell concluded

that the “office not only substantiated that six employees at [Lincoln Village] did not provide

appropriate supervision, this office also identified other issues that in this investigator’s opinion

contributed to what can only be described as a breakdown in staff supervision of” Gynnya. [DE

1-8 at 77]. Among other things, Jewell concluded that there was a systematic falsification of room

observation forms, including that the “staff missed and falsified sixty-five bed checks” around the

                                                  5
time of Gynnya’s death. [Id. at 79; DE 1 at ¶¶ 36–39]. Jewell also concluded that “[t]his systematic

breakdown led to staff possibly not noticing [Gynnya] in a medically stressed state” and, at the

very least, the “staff would have noticed [Gynnya] was unresponsive earlier than when she was

discovered.” [Id.].

       McMillen, individually and as administratrix of Gynnya’s estate, sued Supervisor

Windham, Supervisor Holt, Commissioner Hayter, Deputy Commissioner Cook, Superintendent

Grady, Assistant Superintendent Price, Program Supervisor Kimbler, Counselor Mullins, Newby,

Chris Johnson, Kevin Johnson, Rivers, Gaudern, and the Commonwealth of Kentucky for alleged

violations of the Fourth and Fourteenth Amendments under 42 U.S.C. § 1983 and various

Kentucky laws.        [DE 1].   By Agreed Order the Court dismissed the claims against the

Commonwealth of Kentucky and Defendants in their official capacities. [DE 22].

                                          DISCUSSION

I.     Motions to Dismiss

       Commissioner Hayter, Deputy Commissioner Cook, Superintendent Grady, Counselor

Mullins, Newby, and Program Supervisor Kimbler have moved to dismiss under Rule 12(b)(6).

[DE 59; DE 63; DE 65]. McMillen agrees to dismiss voluntarily several claims, including her

excessive force and medical-needs claims (Counts I and II) against Commissioner Hayter, Deputy

Commissioner Cook, and Superintendent Grady. [DE 78 at 725]. She also agrees to dismiss

voluntarily her negligence (Count IV) and negligence–per se (Count V) claims against

Commissioner Hayter and Deputy Commissioner Cook. [Id. at 728]. Commissioner Hayter,

Deputy Commissioner Cook, and Superintendent Grady had moved to dismiss those claims. [DE

59 at 558–63]. Defendants’ motion to dismiss is therefore granted as to Counts I and II, and Counts

IV and V are dismissed for Commissioner Hayter and Deputy Commissioner Cook.

                                                 6
        McMillen also agrees to dismiss voluntarily her excessive force claim against Program

Supervisor Kimbler. [DE 80 at 833]. Program Supervisor Kimbler had moved to dismiss that

claim as well. [DE 65 at 627–628]. Program Supervisor Kimbler’s motion to dismiss Count I is

therefore granted.

        Commissioner Hayter, Deputy Commissioner Cook, Superintendent Grady, Counselor

Mullins, Newby, and Program Supervisor Kimbler also argue in their motions to dismiss that they

are entitled to qualified immunity. [DE 59 at 557–62; DE 63 at 612–18; DE 65 at 624–35]. But

“it is generally inappropriate for a district court to grant a 12(b)(6) motion to dismiss on the basis

of qualified immunity. Although an officer’s ‘entitle[ment] to qualified immunity is a threshold

question to be resolved at the earliest possible point,’ . . . that point is usually summary judgment

and not dismissal under Rule 12.” Wesley v. Campbell, 779 F.3d 421, 433–34 (6th Cir. 2015)

(internal quotation marks and citations omitted) (alteration in original). Because Defendants assert

the same qualified immunity defenses in their motions for summary judgment, the Court will

consider qualified immunity as part of its summary judgment analysis.

II.     Motions for Summary Judgment

      A. Standard

        Summary judgment is required when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving

party bears the burden of specifying the basis for its motion and showing the lack of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

satisfies this burden, the nonmoving party must produce specific facts showing a material issue of

fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Factual differences

are not considered material unless the differences are such that a reasonable jury could find for the

                                                  7
party contesting the summary judgment motion.” Bell v. City of E. Cleveland, 125 F.3d 855 (6th

Cir. 1997) (citing Liberty Lobby, 477 U.S. at 252).

       A district court considering a motion for summary judgment may not weigh evidence or

make credibility determinations. Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 702 (6th Cir.

2008). The Court must view the evidence and draw all reasonable inferences in a light most

favorable to the nonmoving party. Williams v. Int’l Paper Co., 227 F.3d 706, 710 (6th Cir. 2000).

But the nonmoving party must do more than show some “metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead,

the nonmoving party must present specific facts showing that a genuine factual issue exists by

“citing to particular parts of materials in the record” or by “showing that the materials cited do not

establish the absence . . . of a genuine dispute[.]” Shreve v. Franklin Cty., Ohio, 743 F.3d 126,

136 (6th Cir. 2014). “The mere existence of a scintilla of evidence in support of the [nonmoving

party’s] position will be insufficient; there must be evidence on which the jury could reasonably

find for the [nonmoving party].” Liberty Lobby, 477 U.S. at 252.

   B. Discussion

       1.      Excessive Force (Count I)

               a. Gaudern, Kevin Johnson, and Rivers, and Assistant Superintendent Price

       McMillen asserts that Gaudern, Kevin Johnson, Assistant Superintendent Price, and Rivers

(collectively, the “Intake Staff”) violated the Fourth Amendment by depriving Gynnya of her right

to be free from unreasonable search, seizure, and punishment as a pretrial detainee. [DE 1 at ¶¶




                                                  8
84–95].1 The Intake Staff assert that qualified immunity protects them from McMillen’s § 1983

claims. [DE 61].2

        “Qualified immunity protects government officials performing discretionary functions

unless their conduct violates a clearly established statutory or constitutional right of which a

reasonable person in the official’s position would have known.” Silberstein v. City of Dayton, 440

F.3d 306, 311 (6th Cir. 2006). It “provides ample protection to all but the plainly incompetent or

those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). When

advanced by a defendant, qualified immunity is a threshold question of law appropriately

determined on a motion for summary judgment. Harlow v. Fitzgerald, 457 U.S. 800 (1983).

“Because qualified immunity is ‘an immunity from suit rather than a mere defense to liability . . . it

is effectively lost if a case is erroneously permitted to go to trial.’” Pearson v. Callahan, 555 U.S.

223, 231 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

        The plaintiff bears the ultimate burden of proof in establishing that a defendant has no right

to qualified immunity. See Gardenhire v. Schubert, 205 F.3d 303, 311 (6th Cir. 2000) (citing

Wegener v. Covington, 933 F.2d 390, 392 (6th Cir. 1991)). That said, in moving for summary

judgment based on qualified immunity, a defendant must first show “facts to suggest that he acted


1
  McMillen also argues that summary judgment is premature because the parties have been unable to engage
in significant discovery. [DE 79 at 803]. If a plaintiff requires additional discovery to respond to a motion
for summary judgment, he must show why such discovery is necessary, such as by submitting an affidavit
that states “with ‘some precision the materials he hopes to obtain with further discovery, and exactly how
he expects those materials would help him in opposing summary judgment.’” Summers v. Leis, 368 F.3d
881, 887 (6th Cir. 2004) (quoting Simmons Oil Corp. v. Tesoro Petroleum Corp., 86 F.3d 1138, 1144 (Fed.
Cir. 1996)). McMillen has not made such a showing, and there is thus no basis for determining the motion
is premature.
2
  McMillen argues that Gaudern, Kevin Johnson, and Rivers do not move for summary judgment on Counts
IV or V, and that Assistant Superintendent Price has not moved for summary judgment on Counts II, III,
IV, V, VI, or IX. [DE 79 at 799–800]. This is incorrect. While the Intake Staff’s motion only specifically
discusses Count I (excessive force), their motion suggests that they move to dismiss “all claims against
them under 42 U.S.C. § 1983” and “all state law claims against them.” [DE 61 at 576].

                                                     9
within the scope of his discretionary authority during the incident in question.” Id. The burden

then shifts to the plaintiff to show “that the defendant's conduct violated a right so clearly

established that a reasonable official in his position would have clearly understood that he or she

was under an affirmative duty to refrain from such conduct.” Estate of Hill v. Miracle, 853 F.3d

306, 312 (6th Cir. 2017). If “undisputed facts show that the defendant's conduct did indeed violate

clearly established rights[,]” or “if there is a factual dispute . . . involving an issue on which the

question of immunity turns, such that it cannot be determined before trial whether the defendant

did acts that violate clearly established rights[,]” a court must deny summary judgment.

Gardenhire, 205 F.3d at 311 (quoting Poe v. Haydon, 853 F.2d 418, 425–26 (6th Cir. 1988)

(citations omitted)).

        The Supreme Court requires a two-pronged approach when resolving questions of qualified

immunity, although courts may decide the order in which to address these prongs “in light of the

circumstances in the particular case at hand.” Pearson, 555 U.S. at 236. First, the Court must

decide whether a plaintiff has presented facts sufficient to find a violation of a constitutional right.

Id. at 232. Second, the Court must decide whether the right at issue was “clearly established” at

the time of the alleged misconduct. Id. Thus, qualified immunity applies unless the official’s

conduct violates a clearly established constitutional right. Id. (citing Anderson v. Creighton, 483

U.S. 635, 640 (1987)).

        The parties dispute both prongs. The Intake Staff argue that no violation occurred because

they had a right to conduct an intake search and the force used in effectuating that search was

objectively reasonable. [DE 61-1 at 581–84]. They also argue that there is no law clearly

establishing that they acted improperly. [Id.]. McMillen asserts that the Intake Staff behaved




                                                  10
unreasonably in Gynnya’s intake and that clearly established law put the Intake Staff on notice

that they were violating Gynnya’s Fourth Amendment rights. [DE 79 at 805–08].

                                       i. Constitutional Violation

        “In addressing an excessive force claim brought under § 1983, analysis begins by

identifying the specific constitutional right allegedly infringed by the challenged application of

force.” Graham v. Connor, 490 U.S. 386, 394 (1989). Generally, “[t]he Fourth Amendment’s

prohibition against unreasonable seizures bars excessive force against free citizens . . . while the

Eighth Amendment’s ban on cruel and unusual punishment bars excessive force against convicted

persons,” and the Fourteenth Amendment bars excessive force when neither category applies.

Burgess v. Fischer, 735 F.3d 462, 472 (6th Cir. 2013) (citations omitted).

       When authorities arrest an individual without a warrant, the Fourth Amendment’s

reasonableness standard applies until a probable-cause hearing occurs, after which the Fourteenth

Amendment’s more-stringent “shocks-the-conscience” standard applies. Aldini v. Johnson, 609

F.3d 858, 866 (6th Cir. 2010) (citing Bell v. Wolfish, 441 U.S. 520, 536 (1979)). This is because

“the probable-cause hearing is a judicial proceeding that affects the ‘legal status’ of the arrestee,

constitutionally authorizing his detention throughout the proceedings against him, just as a guilty

verdict affects his ‘legal status’ by authorizing his detention for the duration of his sentence.” Id.

“Additionally, establishing the line between Fourth and Fourteenth Amendment protection at the

probable-cause hearing creates an incentive to hold the hearing as soon as possible, which is

certainly beneficial to the judicial process.” Id. at 866–67 (citing Cty. of Riverside v. McLaughlin,

500 U.S. 44, 58 (1991)).

       McMillen identifies the Fourth Amendment’s prohibition against unreasonable search and

seizure as the allegedly infringed right. [DE 1 at ¶ 86]. Law enforcement arrested Gynnya without

                                                 11
a warrant and ordered her detained until her court date. [Id. at ¶¶ 27-28]. Because no probable-

cause hearing occurred, the Court analyzes these facts under the Fourth Amendment’s

reasonableness standard.

       “The test of reasonableness under the Fourth Amendment is not capable of precise

definition or mechanical application.” Bell, 441 U.S. at 559 (citations omitted). In the context of

a detainee search, courts must “examine the scope, manner, and location of the search—as well as

the justification for initiating it—in order to assess the degree to which it invaded the [detainee’s]

right to privacy.” Stoudemire v. Michigan Dep’t of Corr., 705 F.3d 560, 574 (6th Cir. 2013) (citing

Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 322 (2012)). It must

“next evaluate the need for the search, giving due deference to the correctional officer’s exercise

of her discretionary functions. Finally, [it] determine[s] whether the search was reasonably related

to legitimate penological interests by weighing the need against the invasion.” Id.

       The Supreme Court has conveyed that “[p]rison administrators . . . should be accorded

wide-ranging deference in the adoption and execution of policies and practices that in their

judgment are needed to preserve internal order and discipline and to maintain institutional

security.” Bell, 441 U.S. at 547. “Correctional officials have a legitimate interest, indeed a

responsibility, to ensure that jails are not made less secure by reason of what new detainees may

carry in on their bodies.” Florence, 566 U.S. at 322. This is particularly true during the initial

intake of a detainee. Indeed, the Supreme Court has consistently found invasive searches intended

to keep contraband from entering detention facilities objectively reasonable. See, e.g., id. at 334–

35 (rectal searches permissible for all detainees, even those detained for minor offenses); Bell, 441

U.S. at 520 (cavity searches).




                                                 12
       The search here, which included only a frisk, was limited in scope and justified by the

legitimate interest of keeping contraband out of the detention center. Thus, the Intake Staff did

not violate Gynnya’s constitutional rights by performing an intake search.

       McMillen also disputes how the Intake Staff carried out the search, including the force

used. [DE 61-1 at 581–82; DE 79 at 808]. “Determining whether the force used to effect a

particular seizure is ‘reasonable’ under the Fourth Amendment requires a careful balancing of the

nature and quality of the intrusion on the individual’s Fourth Amendment interest against the

countervailing governmental interests at stake.” Graham, 490 U.S. at 396. “This standard contains

a built-in measure of deference to the officer’s on-the-spot judgment about the level of force

necessary in light of the circumstances of the particular case.” Phelps v. Coy, 286 F.3d 295, 299

(6th Cir. 2002) (citing Graham, 490 U.S. at 395).

       Lincoln Village Standard Operating Procedure 702 (“SOP 702”) establishes the

appropriate procedures for the intake process. [See DE 61-4 at 590]. It states that “[t]he resident

will be required to remove any outer coat or cap and place it on the floor next to him/her,” and that

“[a]ny juvenile cleared to be admitted and is combative, aggressive[,] or non-compliant will be

secured in an Intake Holding Room until control is regained and the intake process can be safely

completed.” [Id.].

       Other than as noted above, McMillen does not question the constitutionality of the intake

procedures, which the Intake Staff violated by not securing Gynnya in a holding room until she

complied. Rather, McMillen questions the constitutionality of the Intake Staff’s actions in

violating those procedures. See Stoudemire, 705 F.3d at 574.

       When considering the acts of officials sued in their individual capacities, an official’s

violation of internal operating procedures does not, without more, amount to a constitutional

                                                 13
violation. Id. And while contrary to SOP 702, the Intake Staff’s response to Gynnya’s refusal to

remove her hoodie jacket was an objectively reasonable method to maintain order and effectuate

the intake search.    The Intake Staff’s decision to restrain Gynnya served the interests of

maintaining institutional safety, particularly in light of Gynnya’s belligerent behavior. See Griffin

v. Hardrick, 604 F.3d 949, 954–55 (6th Cir. 2010) (no excessive force when officials performed a

“leg-sweep maneuver” to subdue a non-compliant inmate); Erby v. Ray, 47 F. App’x 744, 745 (6th

Cir. 2002) (upholding a cell extraction and the use of gas after an inmate refused to remove his

hand from the food slot in his cell door); Boyd v. Halley, No. 3:16-CV-00697, 2017 WL 3453292,

at *4 (M.D. Tenn. Aug. 11, 2017), report and recommendation adopted, No. 3:16-CV-00697,

2017 WL 4150460 (M.D. Tenn. Sept. 19, 2017). As a result, a reasonable jury could not find that

the Intake Staff’s use of force was excessive, and the use of force therefore did not violate

Gynnya’s Fourth Amendment rights.

       The Intake Staff’s decision to remove the mattress pad from Gynnya’s cell is another

matter, however. “The Sixth Circuit has long adhered to the view that the Fourth Amendment

prohibits excessive force under certain pre-trial circumstances.” Hanson v. Madison Cty. Det.

Ctr., 736 F. App’x 521, 528 (6th Cir. 2018) (citing McDowell, 863 F.2d at 1306). The Fourth

Amendment’s prohibition on excessive force controls not only “the permissible duration of

‘warrantless, post-arrest, pre-arraignment custody,’” but also “the condition of such custody.”

Aldini, 609 F.3d at 866 (quoting Pierce v. Multnomah Cty., 76 F.3d 1032, 1043 (9th Cir. 1996)).

       While the Fourth Amendment’s reasonableness standard guides this case because there had

been no probable-cause hearing, the Supreme Court’s Fourteenth Amendment jurisprudence on

pretrial detention is instructive. See Roberts v. City of Troy, 773 F.2d 720, 723 (6th Cir. 1985)

(analogizing “the eighth amendment rights of prisoners . . . to those of detainees under the

                                                 14
fourteenth amendment, to avoid the anomaly of extending greater constitutional protection to a

convict than to one awaiting trial” (citations omitted)). The Constitution protects those in state

custody from punishment because a “person lawfully committed to pretrial detention has not been

adjudged guilty of any crime. He has had only a judicial determination of probable cause as a

prerequisite to the extended restraint of his liberty following arrest.” Bell, 441 U.S. 520, 536

(internal quotation marks, citation, and alterations omitted). Thus, the Court has said that “the Due

Process Clause protects a pretrial detainee from the use of excessive force that amounts to

punishment.” Graham, 490 U.S. at 395 n.10 (citing Bell, 441 U.S. at 535–539). To determine

whether an action is a permissible restraint or an impermissible punitive measure, courts consider

whether there is “objective evidence that the challenged governmental action is not rationally

related to a legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473–74 (2015).

        McMillen asserts that the Intake Staff removed the mattress pad from Gynnya’s cell to

punish Gynnya for her failure to cooperate during the intake search. [See DE 1 at ¶¶ 31, 87; DE

1-11, Ex. J; DE 79 at 801].3 Gaudern removed the mattress pad after a difficult intake process.

[DE 79 at 800–01; DE 79-2 at 812]. In their responses and other filings, the Intake Staff have




3
  While Gaudern removed the mattress pad before Gynnya’s confinement, government officials “can be
held liable for failure to protect a person from the use of excessive force.” Turner v. Scott, 119 F.3d 425,
429 (6th Cir. 1997). “Generally speaking, a[n official] who fails to act to prevent the use of excessive force
may be held liable when (1) the offic[ial] observed or had reason to know that excessive force would be or
was being used, and (2) the offic[ial] had both the opportunity and the means to prevent the harm from
occurring.” Id. (citation omitted); see also Durham v. Nu’Man, 97 F.3d 862, 866–68 (6th Cir. 1996);
McHenry v. Chadwick, 896 F.2d 184, 188 (6th Cir. 1990). Gaudern removed the pad before placing Gynnya
in the cell, and thus other members of the Intake Staff had reason to know that it was removed. They also
could have prevented the harm by returning the mattress pad when they realized it had been removed. Thus,
if removal of the mattress pad amounts to excessive force, other members of the Intake Staff may be liable
for failure to protect Gynnya from that excessive force.

                                                     15
offered no justification for the removal of the mattress pad moments before the Intake Staff placed

Gynnya in the cell. Indeed, they have declined to address the issue.

       The undisputed facts, considered with the Intake Staff’s failure to explain its decision to

remove the mattress pad after the search, present “objective evidence that the challenged

governmental action is not rationally related to a legitimate governmental objective.” Kingsley,

135 S. Ct. at 2473–74. And because of their silence on the matter, the Intake Staff offers no

“countervailing governmental interest at stake” to counterbalance the intrusion into Gynnya’s

Fourth Amendment right to be free from unreasonable custodial conditions. Graham, 490 U.S. at

396; Aldini, 609 F.3d at 866. While, for the reasons discussed, the intake process was itself proper,

the difficult intake process and Intake Staff’s later behavior are objective evidence that the Intake

Staff removed the mattress pad to punish Gynnya. The Supreme Court’s Fourteenth Amendment

jurisprudence forbidding officials from punishing pretrial detainees not yet adjudged guilty of a

crime is particularly compelling in cases like this, where the detainee had not even had a probable-

cause hearing. See Roberts, 773 F.2d at 723.

       For these reasons, the Intake Staff did not violate the Constitution during the intake search,

but a jury could find that the Intake Staff behaved unreasonably when they removed the mattress

pad from Gynnya’s cell.

                               ii.     Clearly Established Right

       Even if an official’s behavior violates the Constitution, however, qualified immunity

applies unless the official’s conduct violates a clearly established right. Pearson, 555 U.S. at 232.

The official’s conduct violates clearly established right “when, at the time of the challenged

conduct, ‘[t]he contours of [a] right [are] sufficiently clear’” that every “reasonable official would

have understood that what he is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S. 731, 741

                                                 16
(2011) (citing Creighton, 483 U.S. at 640). A case directly on point is not required. Id. Instead,

existing precedent must place the constitutional question beyond debate. Id. “In other words,

existing precedent must have placed the statutory or constitutional question beyond debate.”

Reichle v. Howards, 566 U.S. 658, 664 (2012) (internal quotation marks and citation omitted).4

        In examining “existing precedent,” the Court looks “first to decisions of the Supreme

Court,” then to Sixth Circuit cases and “decisions of other courts within the circuit, and then to

decisions of other Courts of Appeal.” Andrews v. Hickman Cty., 700 F.3d 845, 853 (6th Cir. 2012).

Although the conduct at issue in those cases need not be identical, the legal precedent “must

dictate, that is, truly compel (not just suggest or allow or raise a question about), the conclusion”

that the conduct is unlawful. Hensley v. Gassman, 693 F.3d 681, 687 (6th Cir. 2012).

        In evaluating whether a right is clearly established, courts cannot “define clearly

established law at a high level of generality.” al-Kidd, 563 U.S. at 742, 131 S.Ct. 2074. Instead,

“[t]he ‘clearly established’ standard . . . requires that the legal principle clearly prohibit the officer's

conduct in the particular circumstances before him.” Dist. of Columbia v. Wesby, 138 S.Ct. 577,

590 (2018). The officer's conduct must be unlawful not in the abstract but “in the situation he

confronted.” Id. Of course, there can be the rare “obvious case,” where the unlawfulness of the

officer's conduct is clear enough even though existing precedent does not address similar

circumstances. Id., citing Brosseau v. Haugen, 543 U.S. 194, 199, 125 S.Ct. 596, 160 L.Ed.2d 583



4
  The Supreme Court has recognized “that officials can still be on notice that their conduct violates
established law even in novel factual circumstances” and has “rejected a requirement that previous cases
be ‘fundamentally similar’” to the facts in a case to render qualified immunity inapplicable. Hope v. Pelzer,
536 U.S. 730, 741 (2002) (quoting United States v. Lanier, 520 U.S. 259, 263 (1997)). As noted, however,
the Court has more recently held that plaintiffs must identify existing precedent that places the legal
question “beyond debate” to “every” reasonable officer, al-Kidd, 563 U.S. at 741, and has since appeared
committed to that more-stringent standard. See, e.g., Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per
curiam); Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam).

                                                     17
(2004) (per curiam ). “But ‘a body of relevant case law’ is usually necessary to ‘clearly establish’

the answer’ with respect to probable cause.” Id. Thus, “[w]hether a defendant is protected by

qualified immunity turns not on whether the defendant was on notice that his actions satisfied the

elements of a particular cause of action, but instead on whether the defendant was on notice that

his actions violated the laws of the United States.” Jackson v. City of Cleveland, 920 F.3d 340,

372 (6th Cir. 2019); see also Miller v. Maddox, 866 F.3d 386, 395 (6th Cir. 2017), cert. denied, 138

S. Ct. 2622 (2018); Spurlock, 167 F.3d at 1005–06 (finding that a right was clearly established

even though that right was previously analyzed under the Fourteenth Amendment but was now

properly analyzed under the Fourth Amendment). Here, although McMillen asserts violations of

the Fourth Amendment, the Intake Staff will not be entitled to qualified immunity if precedent

clearly establishes that they were on notice of the unlawfulness of their behavior under United

States law, even if not the Fourth Amendment specifically.

          The Eighth Amendment provides: “Excessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII. Although the

Eighth Amendment does not apply to pretrial detainees, these detainees have a right under the

Fourteenth Amendment's Due Process Clause analogous to a prisoner’s Eighth Amendment right

to be free from cruel and unusual punishment. See Bell, 441 U.S. at 535 & n. 16; Roberts, 773 F.2d

at 723. Pretrial detainees have a right to “humane conditions of confinement,” including “adequate

food, clothing, shelter, and medical care.” Ruiz-Bueno v. Scott, 639 F. App’x 354, 362 (6th Cir.

2016), citing Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Supreme Court has instructed

that “[i]n evaluating the constitutionality of conditions or restrictions of pretrial detention . . . the

proper inquiry is whether those conditions amount to punishment of the detainee.” Bell, 441 U.S.

at 535.

                                                   18
               Not every disability imposed during pretrial detention amounts to
               “punishment” in the constitutional sense, however. Once the Government
               has exercised its conceded authority to detain a person pending trial, it
               obviously is entitled to employ devices that are calculated to effectuate this
               detention. Traditionally, this has meant confinement in a facility which, no
               matter how modern or how antiquated, results in restricting the movement
               of a detainee in a manner in which he would not be restricted if he simply
               were free to walk the streets pending trial. Whether it be called a jail, a
               prison, or a custodial center, the purpose of the facility is to detain. Loss of
               freedom of choice and privacy are inherent incidents of confinement in such
               a facility. And the fact that such detention interferes with the detainee’s
               understandable desire to live as comfortably as possible and with as little
               restraint as possible during confinement does not convert the conditions or
               restrictions of detention into “punishment.”

Id. at 537. To determine whether conditions are punitive, “[a] court must decide whether the

disability is imposed for the purpose of punishment or whether it is but an incident of some other

legitimate governmental purpose.” Id. (citing Flemming v. Nestor, 363 U.S. 603, 613 (1960)). On

the other hand, “if a restriction or condition is not reasonably related to a legitimate goal-if it is

arbitrary or purposeless-a court permissibly may infer that the purpose of the governmental action

is punishment that may not constitutionally be inflicted upon detainees qua detainees.” Id. at 538.

        The test for evaluating alleged violations of the right to humane conditions of confinement

has both an objective and a subjective component. Farmer, 511 U.S. at 834. The objective

component requires showing a “sufficiently serious” deprivation that caused the denial of the

“minimal civilized measure of life’s necessities,” while the subjective component requires

showing a sufficiently culpable state of mind—one of deliberate indifference. Id. at 834 and 842.

If the deprivation is based on an omission or failure to prevent harm, there must be evidence that

the detainee was “incarcerated under conditions posing a substantial risk of serious harm.” Id.

       Here, as discussed above, there is no evidence the removal of the mattress was incident of

some other legitimate governmental purpose and a reasonable jury could find removal of the



                                                 19
mattress was punishment. Yet as in Farmer, there must be both a deprivation so serious that it

denies her “the minimal civilized measure of life’s necessities” and evidence that prison officials’

acts created “a substantial risk of serious harm,” a phrase that the Court has treated as

interchangeable with “an excessive risk to inmate health or safety.” Id. at 837.

        To begin with, McMillen does not point to precedent analogous to the removal of Gynnya’s

mattress pad that would show a violation of clearly established law. Because the burden is on

McMillen to show that the Intake Staff’s behavior violated a clearly established right, this alone

warrants grant of summary judgment. See Shafer v. Cty. of Santa Barbara, 868 F.3d 1110, 1118

(9th Cir. 2017), cert. denied sub nom. Shafer v. Padilla, 138 S. Ct. 2582 (2018). Nor has McMillen

put forth evidence demonstrating that removal of the mattress contributed to Gynna’s heart

problem or posed any other substantial risk of serious harm to Gynna’s health.

        The Sixth Circuit has held in an unpublished opinion that confinement to a cell without a

mattress for a period of seven days, despite falling below minimal standards of decency, did not

violate clearly established law because there was no evidence that such conditions posed a

substantial risk of serious harm. Ruiz-Bueno v. Scott, 639 F. App’x 354, 362 (6th Cir. 2016).5

Other federal courts have held that short-term deprivations of a mattress pass constitutional muster.

See Harris v. Connolly, No. 5:14-cv-128, 2016 WL 676468, at *4 (W.D.N.C. Feb. 18, 2016)

(collecting cases). That said, “frequent or long term deprivations” may be constitutionally

problematic. Gilland v. Owens, 718 F. Supp. 665, 685 (W.D. Tenn. 1989). See also Campbell v.

McGruder, 580 F.2d 521, 532 (D.C. Cir. 1978) (“the responsibilities of the jail increase as the




5
  The Sixth Circuit has held, in an unpublished disposition, that deprivation of a mattress for a two-week
period did not violate the Eighth Amendment rights of a prisoner. Jones v. Toombs, 1996 WL 67750, * 1
(6th Cir. Feb.15, 1996).

                                                   20
period of the detainee's incarceration grows longer. Conditions that might be tolerable for ten days,

might be unacceptable if imposed for a month or longer.”); Lareau v. Manson, 651 F.2d 96, 105

(2d Cir. 1981) (“the length of the confinement cannot be ignored in assessing its constitutionality.

Conditions unacceptable for weeks or months might be tolerable for a few days.”).

       Gynnya was without a mattress from approximately 6:33 a.m. until 3:44 p.m. [DE 1 at ¶

34]. She was then provided a mattress at approximately 5:19 p.m. [DE 1 at ¶ 36]. She thus was

not deprived of a mattress when she passed away from sudden cardiac event between 11:39 p.m.

and 11:44 p.m. [DE 1 at ¶ 43]. The Intake Staff’s removal of the mattress pad for a period of nine

hours during the daytime does not amount to a prolonged exposure to unlivable or dangerous

conditions, and thus it is not clear from precedent that “every reasonable official would have

understood . . . beyond debate” that the Intake Staff’s conduct in these circumstances constituted

excessive force. al-Kidd, 563 U.S. at 741. Thus, even drawing all reasonable inferences in favor

of McMillen, the removal of the mattress did not violate clearly established law. The Court will

grant the Intake Staff’s Motion for Summary Judgment on the excessive force claim.

               b. Program Supervisor Kimbler

       McMillen alleges that Program Supervisor Kimbler violated the Fourth Amendment by

depriving Gynnya of her right to be free from unreasonable seizure and punishment as a pretrial

detainee. [DE 1 at ¶¶ 84–95]. In her response to Program Supervisor Kimbler’s Motion to Dismiss

and/or for Summary Judgment [DE 65], McMillen voluntarily dismisses that claim [DE 80 at 833].

Thus, Program Supervisor Kimbler’s Motion for Summary Judgment on this claim is moot.

               c. Commissioner Hayter, Deputy Commissioner Cook, and Superintendent
                  Grady




                                                 21
       Similarly, McMillen alleges that Commissioner Hayter, Deputy Commissioner Cook, and

Superintendent Grady violated Gynnya’s Fourth Amendment right to be free from unreasonable

seizure and punishment as a pretrial detainee. [DE 1 at ¶¶ 84–95].             McMillen voluntarily

dismissed these claims in her response to a motion to dismiss. [DE 78 at 725]. Commissioner

Hayter’s, Deputy Commissioner Cook’s, and Superintendent Grady’s Motion for Summary

Judgment [DE 128] on these claims is therefore moot.

       2. Medical Needs (Count II)

               a.   Assistant Superintendent Price

       McMillen alleges denial of medical care against Assistant Superintendent Price under 42

U.S.C. § 1983. [DE 1 at ¶¶ 96–112]. Assistant Superintendent Price responds by moving to

dismiss “all claims against [him] under 42 U.S.C. § 1983.” [DE 61 at 576]. That said, McMillen

rightly notes that Assistant Superintendent Price’s motion does not discuss the medical-needs

claim. [DE 79 at 799–800]. Assistant Superintendent Price also does not address the medical-

needs claim in his reply. [See DE 89]. Rule 56 requires a showing “that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law” by “citing to

particular parts of materials in the record . . . showing that the materials cited do not establish the

absence or presence of a genuine dispute, or that an adverse party cannot produce admissible

evidence to support the fact.” Fed. R. Civ. P. 56(a)–(c). Because Assistant Superintendent Price

does not try to make such a showing, his motion is denied as to Count II.

               b. Program Supervisor Kimbler, Counselor Mullins, and Newby

       McMillen also alleges denial of medical care against Program Supervisor Kimbler,

Counselor Mullins, and Newby. [DE 1 at ¶¶ 96–112]. Those Defendants respond that they are

entitled to qualified immunity. [DE 63 at 612–14; DE 65 at 629–30; DE 123 at 1402–05].

                                                  22
       First, the parties dispute the appropriate legal standard for McMillen’s claims. These

Defendants argue that the Court must consider whether they “acted with deliberate indifference to

[Gynnya’s] medical needs” under the Fourteenth Amendment. [DE 123 at 1403 (citing Morabito

v. Holmes, 628 F. App’x 353, 358 (6th Cir. 2015))]. McMillen asserts that Defendants’ conduct

should be measured under the Fourth Amendment’s “objective reasonableness” standard. [DE

141 at 2056 (citing Aldini, 609 F.3d at 860)].

       The Sixth Circuit has applied the “deliberate indifference” standard in both the Eighth and

Fourteenth Amendment contexts. See Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th

Cir. 2009) (Eighth Amendment); Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004)

(“Pretrial detainees are analogously protected under the Due Process Clause of the Fourteenth

Amendment.” (citing Bell, 441 U.S. at 545)). And although Aldini, in the excessive-force context,

held that the Fourth Amendment’s reasonableness standard applies until a probable-cause hearing

occurs when an individual is arrested without a warrant, 609 F.3d at 866, the Sixth Circuit has

never explicitly drawn that line in the medical-needs context. Indeed, the Sixth Circuit has applied

the Fourteenth Amendment’s “deliberate-indifference” standard when pretrial detainees have

brought medical-needs claims, even though the detainees were arrested without a warrant and had

yet to have a probable-cause hearing. See Arrington-Bey v. City of Bedford Heights, 858 F.3d 988,

992 (6th Cir. 2017), cert. denied, 138 S. Ct. 738 (2018); Estate of Carter v. City of Detroit, 408

F.3d 305, 311 (6th Cir. 2005).

       In a recent unpublished opinion, the Sixth Circuit discussed the uncertainty in this area by

noting that “[w]e have never squarely decided whether the Fourth Amendment’s objective

reasonableness standard can ever apply to a plaintiff’s claims for inadequate medical treatment.”

Esch v. Cty. of Kent, 699 F. App’x 509, 514 (6th Cir. 2017) (citing Boone v. Spurgess, 385 F.3d

                                                 23
923, 934 (6th Cir. 2004)). In Esch, the Sixth Circuit “conclude[d] that it [wa]s not necessary to

decide whether the Fourth or the Fourteenth Amendment supplies the basis for Plaintiff’s claims,

because her claims fail under both the deliberate indifference and objective reasonableness

standards.” Id. at 515. The court “therefore assume[d] arguendo that the Fourth Amendment’s

more forgiving objective reasonableness standard govern[ed] th[e] appeal, because ‘behavior that

does not rise to the level of a Fourth Amendment violation cannot offend the Fourteenth.’” Id.

(quoting Smith v. Erie Cty. Sheriff’s Dep’t, 603 F. App’x 414, 418 (6th Cir. 2015)).

         As in Esch, the claim here fails under either standard. The Court will therefore apply the

Fourth Amendment’s more-forgiving standard in analyzing McMillen’s claim. In medical-needs

cases,

                Four factors inform [the Court’s] determination of whether an [official’s]
                response to [a plaintiff’s] medical needs was objectively unreasonable: (1)
                whether the officer has notice of the detainee’s medical needs; (2) the
                seriousness of the medical need; (3) the scope of the requested treatment;
                and (4) police interests, including administrative, penological, or
                investigatory concerns. [Williams v. Rodriguez, 509 F.3d 392, 403 (7th Cir.
                2007)]. [The plaintiff] must also show that the defendants’ conduct caused
                the harm of which she complains. See Gayton v. McCoy, 593 F.3d 610, 620
                (7th Cir. 2010) . . . . “[T]he severity of the medical condition under this
                standard need not, on its own, rise to the level of objective seriousness
                required under the Eighth and Fourteenth Amendments. Instead, the Fourth
                Amendment’s reasonableness analysis operates on a sliding scale,
                balancing the seriousness of the medical need with the third factor—the
                scope of the requested treatment.” [Rodriguez, 509 F.3d at 403].

Esch, 699 F. App’x at 515 (quoting Ortiz v. City of Chicago, 656 F.3d 523, 530–31 (7th Cir. 2011)

(second, third, fourth, and fifth alterations in original). In performing this inquiry, the court “must

review ‘the totality of the circumstances, analyzing the facts from the perspective of a reasonable

[official in the defendants’ position], rather than with the 20/20 vision of hindsight.’” Id. (quoting

Darrah v. City of Oak Park, 255 F.3d 301, 307 (6th Cir. 2001)).



                                                  24
       Here, all four factors favor Defendants. First, McMillen presents no facts suggesting that

Counselor Mullins, Program Supervisor Kimbler, or Newby knew of Gynnya’s heart condition,

even though Defendants have repeatedly cited this lack of factual support. [See DE 63 at 614–15;

DE 123 at 1404]. Second, McMillen has not shown that Gynnya was suffering from an objectively

serious medical condition because she cannot show that Gynnya had an ailment “that ha[d] been

diagnosed by a physician as mandating treatment.” Mattox v. Edelman, 851 F.3d 583, 598 (6th

Cir. 2017) (quoting Blackmore, 390 F.3d at 897). Indeed, McMillen’s own expert has since

clarified that Gynnya’s heart condition was undiagnosed. [DE 146-1 at 2463–64]. Third,

McMillen does not show that Gynnya requested any treatment for her unknown illness at Lincoln

Village.   Finally, McMillen makes no causal connection between Gynnya’s illness and

Defendants’ conduct, and the undisputed facts in the record belie any such connection. Counselor

Mullins and Program Supervisor Kimbler were not at Jefferson Village when Gynnya began to

toss in her bed. [DE 123 at 1399–1400]. When Counselor Mullins was on-site, she performed all

of her required bed checks. [DE 123-1 at 1413]. McMillen’s medical expert has testified that

before Gynnya’s death, there would have been nothing to suggest cardiac arrest was likely. [DE

146-1 at 2464]. Newby, a control room operator, was on-site and responsible for monitoring 60–

70 cameras within the facility. [DE 123 at 1399–1400]. She was not, however, responsible for

monitoring cells, which was the responsibility of those required to conduct bed checks. [Id.].

Considered together, these factors establish that Defendants did not behave unreasonably.

       For these reasons, McMillen fails to produce facts showing that a constitutional violation

occurred. And because there has been no constitutional violation, the Court need not determine

whether the purportedly violated right was clearly established. Pearson, 555 U.S. at 236. The

Court therefore grants Defendants’ motion for summary judgment on the medical-needs claim.

                                               25
                c. Commissioner Hayter, Deputy Commissioner Cook, and Superintendent
                   Grady

        McMillen alleges that Commissioner Hayter, Deputy Commissioner Cook, and

Superintendent Grady violated the Fourth and Fourteenth Amendments by depriving Gynnya

medical care as a pretrial detainee. [DE 1 at ¶¶ 96–112]. McMillen voluntarily dismissed these

claims in her response to a motion to dismiss. [DE 78 at 725]. Commissioner Hayter’s, Deputy

Commissioner Cook’s, and Superintendent Grady’s Motion for Summary Judgment [DE 128] on

these claims is therefore moot.

        3. Failure to Train and Supervise (Count III)

        Next, McMillen alleges that Assistant Superintendent Price, Program Supervisor Kimbler,

Commissioner Hayter, Deputy Commissioner Cook, and Superintendent Grady violated the Fourth

Amendment by failing to train and supervise their employees. [DE 1 at ¶¶ 113–20].6 A supervisor

may not be liable for the unconstitutional conduct of his subordinates under a theory of respondeat

superior. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). For that reason, a supervisor is not liable

unless the supervisor “either encouraged the specific incident of misconduct or in some other way

directly participated in it. At a minimum a plaintiff must show that the official at least implicitly

authorized, approved, or knowingly acquiesced in the unconstitutional conduct of the offending

officers.” Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009) (citations omitted); see also Shehee

v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (“[A] supervisory official’s failure to supervise,

control or train the offending individual is not actionable unless the supervisor either encouraged


6
  Although McMillen styles the claim as one for failure to train and supervise, she does not specifically
discuss failure to train. Rather, she asserts that Defendants failure to supervise the staff’s behavior and
enforce the required bed checks—presumably through ongoing enforcement and behavioral training related
to the bed-check policy—was an unconstitutional violation. [See DE 1 at ¶¶ 113–20; DE 141 at 2060–62].
Even so, the standard for supervisory liability encompasses both supervision and training. See Shehee, 199
F.3d at 300.

                                                    26
the specific incident of misconduct or in some other way directly participated in it.”). As a result,

the plaintiff “must prove that [the supervisor] did more than play a passive role in the alleged

violations or show mere tacit approval of the goings on.” Gregory v. City of Louisville, 444 F.3d

725, 751 (6th Cir. 2006) (citation omitted). Rather, the plaintiff “must show that the supervisors

somehow encouraged or condoned the actions of their inferiors.” Id. (citations omitted).

               a. Assistant Superintendent Price

       Assistant Superintendent Price moves for summary judgment on McMillen’s § 1983 claim

for failure to train and supervise. [DE 61 at 576]. As with the medical-needs claim, Price’s motion

and reply do not discuss this claim. [See DE 61; DE 89]. For the reasons outlined in Section

II(B)(2)(a), Price has thus not met his burden under Rule 56, and his motion is denied as to Count

III.

               b. Program Supervisor Kimbler

       Program Supervisor Kimbler moves for summary judgment on McMillen’s claim for

failure to train and supervise, arguing that McMillen has not shown that Program Supervisor

Kimbler encouraged or directly participated in the allegedly unconstitutional conduct of failing to

address Gynnya’s medical needs. [DE 65 at 630–31; DE 123 at 1405–06].

       McMillen argues that Program Supervisor Kimbler’s failure to ensure bed checks were

performed amounts to an implicit authorization of the conduct. [DE 141 at 2061]. The Sixth

Circuit considered similar arguments in Gregory, in which the plaintiff argued that “supervisors

who knowingly abdicate specific responsibilities to oversee subordinates can be held liable for

their subordinates’ unconstitutional acts . . . [because] such complete abdication of supervision

tacitly acquiesced in, and predictably led to the constitutional violations in issue.” 444 F.3d at

751–52. The court rejected that argument and reiterated that a plaintiff must show that an

                                                 27
“execution of the supervisors’ job function resulted in Plaintiff’s injury.” Id. at 752. And the Sixth

Circuit has consistently held that a failure to act does not support a claim for supervisory liability.

See, e.g., Peatross v. City of Memphis, 818 F.3d 233, 241 (6th Cir. 2016); Bass v. Robinson, 167

F.3d 1041, 1048 (6th Cir. 1999); Leach v. Shelby Cty. Sheriff, 891 F.2d 1241, 1246 (6th Cir. 1989).

Because McMillen relies on Program Supervisor Kimbler’s inaction in enforcing the required bed

checks, she has failed to make out a claim. The Court will therefore grant Kimbler’s motion on

Count III.

               c. Commissioner Hayter, Deputy Commissioner Cook, and Superintendent
                  Grady

       Similarly, Commissioner Hayter, Deputy Commissioner Cook, and Superintendent Grady

move for summary judgment on McMillen’s claim for failure to train and supervise, arguing that

McMillen has not shown that they encouraged or directly participated in the allegedly

unconstitutional conduct. [DE 128-1 at 1478–80].

       McMillen argues that these three Defendants implicitly authorized improper conduct

because “[t]here are no fewer than ten separate written documents in the record dating back to

2013 which state that Lincoln Village was having a serious problem in ensuring youths were being

appropriately monitored to ensure their health and safety.” [DE 140 at 1699 (citing [DE 140-2])].

Supervisor Holt and Supervisor Windham have testified that Lincoln Village employees were

instructed to do “catching up checks”—i.e., not performing safety checks and falsely writing that

they were completed—and had done so since the beginning of their employment. [Id.; DE 140-

12 at 1902, 1909–10].

       That said, McMillen does not assert that these three Defendants ever individually instructed

or otherwise actively condoned catching up checks. And McMillen has not refuted their testimony



                                                  28
that they never encouraged anyone to violate KYDJJ policy, skip checks on a youth, or falsify

documents, or authorized, approved, or knowingly acquiesced in doing those things. [See DE

128-13 at 1606; DE 128-15 at 1624; DE 128-16 at 1633]. Thus, even if unnamed Lincoln Village

employees instructed staff to do catching up checks, McMillen does not present facts suggesting

that Commissioner Hayter, Deputy Commissioner Cook, or Superintendent Grady gave any such

instruction. McMillen has therefore failed to show that these three Defendants “did more than

play a passive role in the alleged violations,” Gregory, 444 F.3d at 751, and the Motion for

Summary Judgment must be granted on Count III.

       4. State-Law Claims

               a. Negligence Claims (Counts IV–VI)

       Next, McMillen brings various state-law claims against Gaudern, Kevin Johnson, Assistant

Superintendent Price, Rivers, Commissioner Hayter, Deputy Commissioner Cook, Superintendent

Grady, Program Supervisor Kimbler, Counselor Mullins, and Newby, including negligence,

negligence per se, and negligent hiring, training, supervision, and retention. [DE 1 at ¶¶ 121–43].

Those Defendants move for summary judgment based on qualified immunity under Kentucky law.

       “Qualified official immunity applies to the negligent performance by a public officer or

employee of (1) discretionary acts or functions, i.e., those involving the exercise of discretion and

judgment, or personal deliberation, decision, and judgment; (2) in good faith; and (3) within the

scope of the employee’s authority.” Yanero v. Davis, 65 S.W.3d 510, 521–22 (Ky. 2001). But

“an officer or employee is afforded no immunity from tort liability for the negligent performance

of a ministerial act, i.e., one that requires only obedience to the orders of others, or when the

officer’s duty is absolute, certain, and imperative, involving merely execution of a specific act




                                                 29
arising from fixed and designated facts.” Id. at 522. Thus, qualified immunity depends “on the

function performed” and whether the official acted in “good faith.” Id. at 521.

                       i. Negligence (Count IV)

                               1. Gaudern, Kevin Johnson, and Rivers, and Assistant
                                  Superintendent Price

       McMillen alleges that the Intake Staff was negligent in forcibly restraining Gynnya during

the intake search. [DE 1 at ¶¶ 121–29]. The Intake Staff argue that “SOP 702 gives no discretion

as to whether staff should search juvenile on intake. Rather, policy commands, without exception,

that the staff must conduct a frisk search of juveniles on intake.” [DE 61-1 at 585]. But McMillen

does not question whether the Intake Staff were authorized to conduct an intake search. Instead,

McMillen asserts that the Intake Staff behaved negligently in conducting that intake search by not

following SOP 702’s mandate that “[a]ny juvenile cleared to be admitted and is combative,

aggressive[,] or non-compliant will be secured in an Intake Holding Room until control is regained

and the intake process can be safely completed.” [DE 79 at 808; DE 61-4 at 590].

       The Supreme Court of Kentucky has consistently instructed that when a government

official must merely execute a specific act arising from a fixed and designated set of facts, the act

is ministerial. See, e.g., Stratton v. Commonwealth, 182 S.W.3d 516, 521 (Ky. 2006); Jones v.

Lathram, 150 S.W.3d 50, 53 (Ky. 2004); Yanero, 65 S.W.3d at 522; Collins v. Commonwealth of

Ky. Nat. Res. & Envtl. Prot. Cabinet, 10 S.W.3d 122, 126 (Ky. 1999). SOP 702 establishes specific

acts to be taken from a fixed set of facts—i.e., managing a non-compliant detainee during the

intake search. The Intake Staff have not argued that they had discretion to ignore SOP 702’s

mandates or that they did not act negligently by doing so. Because a reasonable jury could find




                                                 30
that the Intake Staff behaved negligently by disregarding SOP 702, the Intake Staff’s motion is

denied at to Count IV.

                              2. Commissioner Hayter, Deputy Commissioner Cook, and
                                 Superintendent Grady

       McMillen’s asserts that Commissioner Hayter, Deputy Commissioner Cook, and

Superintendent Grady were negligent in preventing Gynnya’s “foreseeable injury.” [DE 1 at ¶¶

121–29]. McMillen later voluntarily dismissed these claims against Commissioner Hayter and

Deputy Commissioner Cook. [DE 78 at 728]. Commissioner Hayter’s, Deputy Commissioner

Cook’s, and Superintendent Grady’s Motion for Summary Judgment [DE 128] on these claims is

therefore denied as moot for Commissioner Hayter and Deputy Commissioner Cook.

       Facility Superintendent Grady argues that she is entitled to qualified immunity. [DE 128-

1 at 1480–81]. An employee establishes a prima facie defense by showing the acts as alleged in

the complaint were discretionary, made in good faith (i.e., not made in bad faith), and performed

within the scope of the employee’s authority. Rowan Cty. v. Sloas, 201 S.W.3d 469, 476 (Ky.

2006), as corrected (Sept. 26, 2006). “Once the officer or employee has shown prima facie that

the act was performed within the scope of his/her discretionary authority, the burden shifts to the

plaintiff to establish by direct or circumstantial evidence that the discretionary act [was in bad

faith].” Yanero, 65 S.W.3d at 523.

       McMillen does not dispute that Superintendent Grady was acting within the scope of her

public employment or that her actions were in good faith. [See DE 1 at ¶ 83]. Thus, the only

determination left for the prima facie defense is whether the negligence claim against

Superintendent Grady involves discretionary or ministerial acts. McMillen argues that KYDJJ

717 required Superintendent Grady to authorize Gynnya’s placement in isolation for more than



                                                31
four hours, and thus her function was ministerial. [DE 140 at 1701]. Superintendent Grady argues

that her acts were discretionary and that, even if they were ministerial, her alleged negligence did

not cause McMillen’s injury. [DE 128-1 at 1481–82].

       As in initial matter, McMillen is incorrect about the mandates of KYDJJ 717. The policy

states that “[w]hen a youth is confined to a room for more than 24 hours, authorization shall be

obtained from the Facility Superintendent.” [DE 148-22 at 2818]. More importantly, it would be

virtually impossible for Superintendent Grady to violate this policy. The policy required staff to

request authorization from Superintendent Grady or Assistant Superintendent Price to authorize

continued isolation. [Id.]. If the staff did not seek authorization, that is a policy violation by the

staff, not the Superintendent. And if the staff did ask Superintendent Grady for authorization, the

policy affords her discretion to either authorize or not authorize continued isolation. Thus, either

way, Superintendent Grady complied with the policy.

       Because KYDJJ 717 afforded Superintendent Grady discretion to either authorize or deny

continued isolation, her function was not ministerial. Sloas, 201 S.W.3d at 476. And, as noted,

McMillen does not dispute that she was acting within the scope of her public employment or that

she acted in good faith. [See DE 1 at ¶ 83]. McMillen’s negligence claim against Superintendent

Grady is therefore dismissed.

                                3. Program Supervisor Kimbler, Counselor Mullins, and Newby

       Similarly, McMillen asserts that Program Supervisor Kimbler, Counselor Mullins, and

Newby were negligent in preventing Gynnya’s “foreseeable injury.” [DE 1 at ¶¶ 121–29]. Those

Defendants respond that they are entitled to qualified immunity “because the factual content from

the discovery [sic] demonstrates that their conduct was discretionary and not ministerial.” [DE




                                                 32
123 at 1406]. They also argue that McMillen has failed to show causation between Defendants’

acts and Gynnya’s injury. [Id. at 1406–08].

        To state a cause of action based on negligence, a plaintiff must establish “a causal

connection between the breach of the duty and an injury suffered by the plaintiff.” Lewis v. B &

R Corp., 56 S.W.3d 432, 436–37 (Ky. Ct. App. 2001).

                The causal connection or proximate cause component traditionally was
                composed of two elements: cause-in-fact and legal or consequential
                causation. Cause-in-fact involves the factual chain of events leading to the
                injury; whereas, consequential causation concerns the concepts of
                foreseeability and the public policy consideration on limiting the scope of
                responsibility for damages. In Kentucky, the cause-in-fact component has
                been redefined as a “substantial factor” element as expressed in Restatement
                (Second) of Torts § 431. The scope of duty also includes a foreseeability
                component involving whether the risk of injury was reasonably foreseeable.

Id. As discussed in Section II(B)(2)(b), McMillen makes no causal connection between Gynnya’s

illness and Defendants’ conduct, and the undisputed facts in the record belie any such connection.

Counselor Mullins and Program Supervisor Kimbler were not at Jefferson Village when Gynnya

began to toss in her bed. [DE 123 at 1399–1400]. When Counselor Mullins was on-site, she

performed all of her required bed checks. [DE 123-1 at 1413]. McMillen thus makes no causal

connection between Counselor Mullins’s behavior and Gynnya’s death.

        McMillen argues that Program Supervisor Kimbler’s failure to enforce the bed-check

policy caused or contributed to Gynnya’s death. [DE 141 at 2063]. But Supervisor Windham did

ostensibly conduct a bed check at 11:39 p.m.,7 and he has testified that Gynnya did not appear to



7
 Supervisor Windham may have been negligent when he conducted the bed check by not ensuring that
Gynnya was breathing. [See DE 1-27 (discussing the requirement that Lincoln Village staff ensure
detainees are breathing during bed checks)]. If so, it was Supervisor Windham’s negligence, not Program
Supervisor Kimbler’s failure to ensure that bed checks were conducted every fifteen minutes, that was the
proximate cause of Gynnya’s death. See Patton v. Bickford, 529 S.W.3d 717, 731 (Ky. 2016); Howard v.
Spradlin, 562 S.W.3d 281, 287–88 (Ky. App. 2018).

                                                   33
be in medical distress at that time. [DE 146-3 at 2564]. Gynnya died between 11:39 p.m. and

11:44 p.m. from LQT2 based on a disease-causing mutation. [DE 1 at ¶ 43; DE 1-18 at 114].

McMillen’s medical expert, Dr. Schwartz, testified that before Gynnya’s time of death, there

would have been no indication that the cardiac arrest or death was likely to occur. [DE 146-1 at

2464]. Dr. Schwartz also suggested that Gynnya may have survived had she received “prompt

resuscitative intervention” between the time Gynnya began exhibiting symptoms around 11:39

p.m. and when she died within the next five minutes. [DE 1-18 at 114–15]. But employees were

required to conduct bed checks every fifteen minutes, so the next bed check would have been at

11:54 p.m.—approximately ten minutes after Gynnya died (at the latest). [DE 1 at ¶ 22; DE 1-4

at 53]. Thus, even if Program Supervisor Kimbler were negligent in not strictly enforcing bed-

check requirements, McMillen has not established that this behavior was a substantial factor in

Gynnya’s death.

       Newby was responsible for monitoring 60–70 cameras within the facility. [DE 123 at

1399–1400]. She was not, however, responsible for monitoring cells. [Id.; see also DE 123-17

(stipulating that “[a]t no time is the control operator to do checks on youth in Intake”)]. McMillen

has thus not established any causal connection between Newby’s conduct and Gynnya’s death.

       For these reasons, the Court will grant these Defendants’ motion on Count IV.

                      ii. Negligence Per Se (Count V)

       McMillen alleges negligence per se against Gaudern, Kevin Johnson, Assistant

Superintendent Price, Rivers, Commissioner Hayter, Deputy Commissioner Cook, Superintendent

Grady, Program Supervisor Kimbler, Counselor Mullins, and Newby. [DE 1 at ¶¶ 130–36]. Those

Defendants now move for summary judgment. [DE 61; DE 65; DE 123; DE 128]. McMillen

voluntarily dismisses this claim against Commissioner Hayter and Deputy Commissioner Cook.

                                                34
[DE 78 at 728]. Commissioner Hayter’s, Deputy Commissioner Cook’s, and Superintendent

Grady’s Motion for Summary Judgment [DE 128] on this claim is thus moot for Commissioner

Hayter and Deputy Commissioner Cook.

       Negligence per se “is merely a negligence claim with a statutory standard of care

substituted for the common law standard of care.” Young v. Carran, 289 S.W.3d 586, 588–89

(Ky. App. 2008) (citations omitted). McMillen has cited no statute violated by the relevant

Defendants, relying instead on violations of Lincoln Village’s internal operating procedures. But

an organization’s internal operating procedures cannot create per se liability. See Flechsig v.

United States, 991 F.2d 300, 304 (6th Cir. 1993). The Court will therefore grant Defendants’

motions on McMillen’s negligence–per se claims.

                      iii. Negligent Hiring, Training, Supervision, and Retention (Count VI)

                               1. Assistant Superintendent Price

       Assistant Superintendent Price moves for summary judgment on McMillen’s claim for

negligent hiring, training, supervision, and retention asserting he is entitled to qualified immunity

under Kentucky law. [DE 61-1 at 584–85]. But as with the medical-needs and failure-to-supervise

claims, Assistant Superintendent Price’s motion and reply do not discuss this claim. [See DE 61;

DE 89]. For the reasons outlined in Section II(B)(2)(a), Assistant Superintendent Price has thus

not met his burden under Rule 56, and his motion is denied as to Count VI.

                               2. Commissioner Hayter, Deputy Commissioner Cook,
                                  Superintendent Grady, and Program Supervisor Kimbler

       McMillen asserts claims for negligent hiring, training, supervision, and retention against

Commissioner Hayter, Deputy Commissioner Cook, Superintendent Grady, and Program




                                                 35
Supervisor Kimbler. [DE 1 at ¶¶ 137–43]. Those Defendants move for summary judgment on

qualified-immunity grounds. [DE 123 at 1408–10; DE 128-1 at 1483–84].

       “Kentucky law recognizes that an employer can be held liable for the negligent supervision

of its employees.” Booker v. GTE.net LLC, 350 F.3d 515, 517 (6th Cir. 2003) (citing Smith v.

Isaacs, 777 S.W.2d 912 (Ky. 1989)); see also McDonald’s Corp. v. Ogborn, 309 S.W.3d 274, 291

(Ky. App. 2009). Yet the training, supervision, and management of employees is a discretionary

function “involving the exercise of discretion and judgment, or personal deliberation, decision,

and judgment.” Sloas, 201 S.W.3d at 477. Commissioner Hayter, Deputy Commissioner Cook,

and Superintendent Grady were management employees exercising discretion in seeking and

implementing appropriate management techniques. [DE 1 at ¶¶ 8–10; DE 148 at 2699–2700].

Even if those techniques are ripe for criticism, McMillen does not deny that Commissioner Hayter,

Deputy Commissioner Cook, and Superintendent Grady acted in good faith. [DE 128-1 at 1481–

83]. Because Commissioner Hayter’s, Deputy Commissioner Cook’s, and Superintendent Grady’s

functions were discretionary, they acted within the scope of their authority, and acted in good faith,

they are entitled to qualified immunity on the claims for negligent hiring, training, and supervision.

Yanero, 65 S.W.3d at 521–22.

       As to negligent hiring and retention, decisions of whether to terminate or suspend a

corrections officer for a policy violation is “clearly a discretionary act.” Jefferson Cty. Fiscal

Court v. Peerce, 132 S.W.3d 824, 833 (Ky. 2004), as modified (Feb. 23, 2004). Similarly, the

hiring process is discretionary as long as the person being hired is not known to be incompetent.

Yanero, 65 S.W.3d at 528 (citing Whitt v. Reed, 239 S.W.2d 489, 491 (Ky. 1951)). Deputy

Commissioner Cook, Superintendent Grady, and Program Supervisor Kimbler were never the

appointing authority for the KYDJJ and thus never had authority to hire, fire, or discipline

                                                 36
employees. [See DE 65-1 at 637; DE 128-15 at 1624; DE 128-16 at 1634]. Commissioner Hayter

was appointing authority for the KYDJJ, but McMillen does not deny that Commissioner Hayter

conducted his duties in good faith or argue that he knowingly hired incompetent employees. [DE

128-1 at 1483–84]. Because Commissioner Hayter’s function was discretionary, he acted within

the scope of his authority, and acted in good faith, he is entitled to qualified immunity. Yanero,

65 S.W.3d at 521–22. Thus, Commissioner Hayter’s, Deputy Commissioner Cook’s, Facility

Superintendent Grady’s, and Program Supervisor Kimbler’s motions are granted as to Count VI.

                b. Assault (Count VII) and Battery (Count VIII)

        McMillen asserts that Gaudern, Kevin Johnson, Assistant Superintendent Price, and Rivers

committed assault when they “unlawfully directed force towards Gynnya under such

circumstances as to create a well-founded fear of immediate peril” during the intake process. [DE

1 at ¶¶ 144–48]. Similarly, McMillen asserts that Gaudern, Kevin Johnson, and Rivers committed

battery when they forcefully restrained Gynnya during the intake process. [Id. at ¶¶ 149–53].

Defendants now move for summary judgment on the respective claims. [DE 61 at 584].

        Kentucky law authorizes the use of physical force upon another person when an authorized

official of a correctional institution “believes that the force used is necessary for the purpose of

enforcing the lawful rules of the institution[,] . . . the degree of force used is not forbidden by any

statute governing the administration of the institution[,] . . . and . . . if deadly force is used, its use

is otherwise justifiable under this code.” Ky. Rev. Stat. § 503.110. Gynnya was being held in a

secure juvenile detention facility. The rules of the facility, codified in SOP 702, required Gynnya




                                                    37
to remove her hoodie jacket during intake. [DE 61-4 at 590].8 For the reasons outlined in Section

II(B)(1)(a), Defendants’ specific use of force in effectuating the search was both lawful and an

objectively reasonable method to enforce the rules of the institution and potentially prevent

contraband from entering the facility. For these reasons, Gaudern, Kevin Johnson, Assistant

Superintendent Price, and Rivers are entitled to summary judgment on Count VII, and Gaudern,

Kevin Johnson, and Rivers are entitled to summary judgment on Count VIII.

                c. False Imprisonment (Count IX)

        McMillen brings false imprisonment claims against Assistant Superintendent Price,

Program Supervisor Kimbler, and Superintendent Grady, alleging they “deprived Gynnya of her

liberty when they restrained her in an isolation cell wrongfully, improperly, and without a claim

of reasonable justification.” [DE 1 at ¶ 155]. Those Defendants separately move for summary

judgment. [DE 61 at 576; DE 123 at 1410–11; DE 128-1 at 1484–85].

        “To constitute the injury of false imprisonment, there are two points requisite: (1) The

detention of the person, and (2) the unlawfulness of such detention.” Great Atl. & Pac. Tea Co. v.

Smith, 136 S.W.2d 759, 767 (Ky. App. 1939) (citation omitted). These prerequisites must be

“strictly enforced.” Smith v. Stokes, 54 S.W.3d 565, 566 (Ky. App. 2001). In Kentucky, if a

detainee is detained pursuant to judicial process, there is no false imprisonment. Fultz v. Whittaker,

261 F. Supp. 2d 767, 783 (W.D. Ky. 2003); Evans v. Sir Pizza of Ky., Inc., No. CIV.A.09-86-KSF,

2010 WL 2365331, at *5 (E.D. Ky. June 11, 2010), aff’d, 476 F. App’x 605 (6th Cir. 2012); Stokes,

54 S.W.3d at 567.




8
 Although the SOP reflects that “[a]ny juvenile cleared to be admitted and is combative, aggressive[,] or
non-compliant will be secured in an Intake Holding Room until control is regained and the intake process
can be safely completed,” it does not forbid the use of force if a detainee refuses to comply. [DE 61 at 584].

                                                     38
       The Shelby County District Court ordered Gynnya’s detention after her arrest. [DE 1 at ¶

28]. McMillen asserts that Gynnya was still falsely imprisoned because she was held in an

isolation cell in violation of internal procedures. [DE 80 at 844–45]. But the undisputed facts

show that Gynnya asked to remain in isolation during her time at Lincoln Village. [DE 148-23 at

2819 (noting that “Gynnya requested to stay in the isolation cell area and did not want to be placed

with the rest of the female population”)]. False imprisonment does not apply when the person

consents to confinement. See Banks v. Fritsch, 39 S.W.3d 474, 479 (Ky. App. 2001) (“Kentucky

cases define false imprisonment as being any deprivation of the liberty of one person by another

or detention for however short a time without such person’s consent and against his will, whether

done by actual violence, threats or otherwise.”). Gynnya was thus lawfully confined under a court

order and consented to the conditions of her confinement. Summary judgment is therefore granted

on Count IX.

   5. Motions to Seal

       Next, Program Supervisor Kimbler, Counselor Mullins, and Newby move for leave to file

videos under seal [DE 126] pursuant to the Court’s January 31, 2018 Order. [See DE 95].

Similarly, Deputy Commissioner Cook, Superintendent Grady, and Commissioner Hayter move

for leave to file videos under seal. [DE 129]. The parties seek to file these videos under seal

“because unrestricted use of the video footage could create security and safety risks to the current

staff of the facility and to the public.” [DE 126 at 1456; DE 129 at 1638]. For the same reasons

outlined in its January 31, 2018 Order, the Court is persuaded that the unrestricted production,

dissemination, and use of the Lincoln Village video footage creates security and safety risks to the

current staff of that facility and to the public. [See DE 95 at 1049]. The Court will therefore grant

Defendants’ motions.

                                                 39
   6. Motions to Exclude Expert Testimony

       Finally, several Defendants move to exclude or limit expert testimony by Dr. David Roush.

[DE 115; DE 125; DE 131]. Defendants argue that Dr. Roush is unreliable because his report was

preliminary and admittedly based on insufficient data, and McMillen has thus violated the Court’s

Order [DE 57] requiring that complete Rule 26(a)(2) disclosures be submitted by November 1,

2017. [DE 115 at 1326; DE 125 at 1452].

       Rule 26 instructs that a party using an expert witness must disclose a report containing “a

complete statement of all opinions the witness will express and the basis and reasons for them.”

Fed. R. Civ. P. 26(a)(2)(B). “The purpose of the rule is to eliminate ‘unfair surprise to the opposing

party.’” City of Owensboro v. Ky. Utilities Co., No. 4:04-CV-87-M, 2008 WL 4642262, at *3

(W.D. Ky. Oct. 14, 2008) (quoting Muldrow ex rel. Muldrow v. Re-Direct, Inc., 493 F.3d 160, 167

(D.C. Cir. 2007)). “Section 26(a)(2)(B) does not limit an expert’s testimony simply to reading his

report.” Thompson v. Doane Pet Care Co., 470 F.3d 1201, 1203 (6th Cir. 2006). Instead, “[t]he

rule contemplates that the expert will supplement, elaborate upon, explain and subject himself to

cross-examination upon his report.” Id. To comply with the requirements of Rule 26, a report

must contain:

                (i) a complete statement of all opinions the witness will express and the
                basis and reasons for them;
                (ii) the facts or data considered by the witness in forming them;
                (iii) any exhibits that will be used to summarize or support them;
                (iv) the witness’s qualifications, including a list of all publications authored
                in the previous 10 years;
                (v) a list of all other cases in which, during the previous 4 years, the witness
                testified as an expert at trial or by deposition; and
                (vi) a statement of the compensation to be paid for the study and testimony
                in the case.

Fed. R. Civ. P. 26(a)(2)(B).



                                                  40
       McMillen hired Dr. Roush to provide expert testimony, and Dr. Roush was thus required

to provide a written report. Id. During a September 18, 2017 telephonic conference, the parties

agreed that McMillen would file the final report by November 1, 2017, before the deposition of

Dr. Peter Schwarz set for November 16, 2017. [DE 57]. Dr. Schwarz’s deposition was time critical

because he is not a resident of the United States and had limited availability. [Id.]. On November

1, 2017, McMillen submitted Dr. Roush’s report, which states: “My preliminary opinions in this

letter are limited by prior experience, which suggests that multiple important documents sources

that [sic] have yet to be identified, produced, and reviewed. I have already started a list of these

possible documents, along with pertinent questions regarding the incident.” [DE 68-3 at 671].

McMillen did not supplement Dr. Roush’s report before the time for disclosing additional experts

expired on August 31, 2018.

       Ten months after McMillen filed Dr. Roush’s report, and after the close of discovery,

Defendants filed the first motion to exclude Dr. Roush’s testimony. [DE 115]. Defendants argue

that the language above proves the report does not comply with Rule 26 because it “does not

contain ‘a complete statement of all opinions the witness will express and the basis and reasons

for them’ nor can it contain ‘the facts or data considered by the witness in forming them’ since it

clearly states additional information is required to issue a final opinion.” [DE 115 at 1327 (citing

Fed. R. Civ. P. 26(a)(2)(B))]. Defendants argue that because Dr. Roush never filed a final report,

they have been “deprived of an opportunity to engage experts to rebut opinion testimony offered

by Dr. Roush.” [Id. at 1327–28]. They also argue that Dr. Roush is unreliable because the report

offers inadmissible legal conclusions. [DE 125 at 1452–54; DE 131 at 1650–52].

       While Defendants are correct that Dr. Roush noted the need for additional information to

draw additional conclusions, he reviewed an extensive record when forming his preliminary report.

                                                41
[See DE 115-1].      Dr. Roush explicitly anticipated that further information might not be

forthcoming, however, stating, “if or when more information becomes available, I reserve the right

to modify these opinions following a review of new documents.” [Id. (emphasis added)]. This

suggests that absent additional information, Dr. Roush intended for his conclusions to be final.

Defendants’ decision not to raise this issue until ten months later and after the close of discovery

suggests that their concerns about the report did not affect discovery or cause undue prejudice. See

Sherrod v. Lingle, 223 F.3d 605, 613 (7th Cir. 2000); Abdulla v. Klosinski, 898 F. Supp. 2d 1348,

1359 (S.D. Ga. 2012), aff’d, 523 F. App’x 580 (11th Cir. 2013); Richman v. Sheahan, 415 F. Supp.

2d 929, 940 (N.D. Ill. 2006).

       As for the reliability of Dr. Roush’s report, expert witnesses may not testify to legal

conclusions or to the applicability or interpretation of a particular statute or regulation. See Torres

v. Cty. of Oakland, 758 F.2d 147, 150 (6th Cir. 1985). “The problem with testimony containing a

legal conclusion is in conveying the witness’ unexpressed, and perhaps erroneous, legal standards

to the jury. This ‘invade[s] the province of the court to determine the applicable law and to instruct

the jury as to that law.’” Id. (quoting F.A.A. v. Landy, 705 F.2d 624, 632 (2d Cir. 1983)). Thus,

if Dr. Roush testifies, he may not discuss any legal conclusions outlined in his preliminary report.

Any such conclusions will be excluded at trial.

       Considering this background, it is unclear whether and in what context this issue will arise

at trial. That said, Dr. Roush’s testimony must be reasonably limited to the report filed in

November 2017 and the information relied on in that report, and the Court expects the parties not

to offer new conclusions or opinions. See Jackson v. E-Z-GO Div. of Textron, Inc., No. 3:12-CV-

00154-TBR, 2018 WL 3575924, at *15 (W.D. Ky. July 25, 2018), opinion after grant of

reconsideration, No. 3:12-CV-00154-TBR, 2018 WL 3721385 (W.D. Ky. Aug. 3, 2018). For

                                                  42
these reasons, Defendants’ motions are granted in part and denied in part, in conformity with the

discussion above.

                                        CONCLUSION

       For the reasons set forth above, and the Court being otherwise sufficiently advised, IT IS

HEREBY ORDERED as follows:

       (1)    Motion to Dismiss on Behalf of Defendants Bob Hayter, Mark Cook, and Michelle

Grady [DE 59] is GRANTED IN PART and DENIED IN PART AS MOOT;

       (2)    Motion for Summary Judgment by Laura Gaudern, Kevin Johnson, Michael Price,

and Lisa Rivers [DE 61] is GRANTED IN PART and DENIED IN PART;

       (3)    Motion to Dismiss on Behalf of Defendants Newby and Mullins [DE 63] is

DENIED AS MOOT;

       (4)    Motion to Dismiss and/or for Summary Judgment on Behalf of Defendant Kimbler

[DE 65] is GRANTED IN PART and DENIED IN PART AS MOOT;

       (5)    Motion for Partial Summary Judgment or to Hold Action in Abeyance [DE 114] is

DENIED AS MOOT;

       (6)    Defendants’ Motion in Limine to Exclude or Limit Expert Testimony by David

Roush, Ph.D. [DE 115] is GRANTED IN PART and DENIED IN PART;

       (7)    Motion for Summary Judgment on Behalf of Defendants Newby, Mullins, and

Kimbler [DE 123] is GRANTED IN PART and DENIED IN PART AS MOOT;

       (8)    Motion to Strike Expert Witness David W. Roush [DE 125] is GRANTED IN

PART and DENIED IN PART;

       (9)    Motion for Leave to File Videos Under Seal [DE 126] is GRANTED;




                                               43
       (10)   Motion for Summary Judgment by Defendants Bob Hayter, Mark Cook, and

Michelle Grady [DE 128] is GRANTED IN PART and DENIED IN PART AS MOOT;

       (11)   Motion for Leave to File Videos Under Seal [DE 129] is GRANTED; and

       (12)   Motion to Strike Expert Witness David W. Roush [DE 131] is GRANTED IN

PART and DENIED IN PART.




                                                 August 26, 2019




Copes to:     Counsel of record




                                           44
